Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 19, 2015

                                       No. 04-15-00596-CR

                                     Isidro Espinosa SOLIS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR2691
                         Honorable Mary D. Roman, Judge Presiding


                                         ORDER

        The reporter’s record was due November 12, 2015, but it was not filed. On November 16,
the court reporter, Monica Crawford, filed a notification of late record stating that the record was
not filed because appellant has not paid or made arrangements to pay the reporter’s fee to prepare
the record and that appellant is not entitled to the record without paying the fee. See TEX. R.
APP. P. 34.6(b), 35.3(b).

        We order appellant, Isidro Espinosa Solis, to provide written proof to this court by
November 30, 2015 that either (1) the reporter’s fee has been paid or arrangements satisfactory
to the reporter have been made to pay the reporter’s fee or (2) appellant is entitled to the record
without prepayment of the reporter’s fee. See TEX. R. APP. P. 35.3(b). If appellant fails to
respond within the time provided, appellant’s brief will be due December 21, 2015, and the
court will only consider those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court